STRAUP, C. J.
(concurring).
I too think the findings of the referee should be adopted. They exonerate the respondent on all of the charges except one. As to that the referee’s finding is: *170to the police station at twelve o’clock that night, saying he would be there at that time and would let Mr. Hanson see the clothes. That Mr. Hanson afterward, and shortly after midnight, on that night,, went to the southeast corner of State and First South streets in Salt Lake City, at which place he met one William Newton, walked down on the east side of State street to an alley that led to the back entrance to said police station, when and where he parted from Mr. Newton, and at said parting remarked to Mr. Newton, ‘Wait a minute, I am going in here to see some evidence. ’ That Mr. Hanson then went down said alley and entered the police station at the back door thereof and into the detective’s room, met Mr. Leichter there, who got the bundle containing said clothing and gave it to Mr. Hanson, whereupon Mr. Hanson took the same, carried it with him out through the back door of said police station, down said alley to State street, where he was taken into custody by the police officers. That Mr. Hanson went down the alley, entered the police station through the back door and into the detective room thereof for the purpose of avoiding detection by the police officers, other than Mr. Leichter, and took said bundle of clothing away with him, without opening and examining same, and retraced his steps out the back way from said station and down the alley for the purpose of avoiding the eyes of such other police officers as might then be about the police station.
*169‘ ‘ That at about eleven or eleven thirty o ’clock on the night of the 4th day of September, 1912, Mr. Leichter, then a member of the police force of Salt Lake City, Utah, met Mr. Hanson at or near the southeast corner of Main and First South streets, Salt Lake City,’ Utah, and after engaging Mr. Hanson in conversation, asked him if he did not want to see those clothes in the Sorenson Case, to which Mr. Hanson replied that he did, whereupon Mr. Leichter invited Hanson to come
*170“The referee further finds that the allegations in said petition, to the effect that on or prior to said 4th day of September, 1912, said Hanson offered a bribe, or bribes, to said Zeese or Leichter for the purpose of inducing them, or either of them, to assist him in obtaining the custody of said clothing is not established by the evidence.”
Upon these findings the referee stated,this conclusion:
‘ ‘ That in going to said police station at the midnight hour, down an alley and to the back entrance thereof, taking said bundle of clothes out of said station, through the back .door and down the alley leading therefrom, he acted wrongfully, stealthily, surreptitiously, and unlawfully, and in a manner not in accordance with the dignity of his profession, and is guilty of unprofessional conduct in that regard.”
*171By the information it was alleged that the respondent took the clothes with the intent to destroy them or to withhold them from the prosecution as future evidence. The respondent claimed and testified that on his request he was denied an inspection of the clothes at the .police station by the chief of police, and then, at the invitation of the detective, went to the station and received them from him for an inspection and to be thereafter returned. The referee did not find whether the clothes were taken with the intent alleged in the information, or with that claimed and testified to by the respondent. There is no direct evidence to support the intention alleged in the information. Such intent, however, may be inferred from the clandestine manner in which the respondent entered the station and received the clothes. It is material to know whether the respondent took them with the intent as alleged or as testified to by him. As to that the record supports a finding either way.
There is no doubt that a trap was set for the respondent into which he voluntarily stepped. After he was denied an inspection of the clothes at the station, he was invited and induced by the detective to clandestinely go there at an unseemly hour, receive the clothes, and while he, groping his way back through the alley, with them in his possession, was, of course unbeknown to him, to be arrested by officers stationed there for the purpose, as though he had' purloined them. Neither the finding made nor the evidence supports the claim that he had stolen them. The referee found that he had not bribed, nor offered to bribe, the detective to obtain possession of them. Still, the' manner in which' the respondent entered the station and departed therefrom with the clothes would justify an inference that he intended to take them and withhold them from the prosecution as future evidence. On the other hand, evidence was given to show that he had no such intent. I think the doubt in such respect should be resolved in his favor, and that his conduct in receiving and taking the clothes should be regarded as not criminal. Still, the clandestine manner in which he did receive and take them, and in which he attempted to depart with them, even with the intent as claimed by him, shows such misbehavior and delin*172quency upon Ms part as to subject Mm to discipline. I do not think it calls for disbarment or other drastic measures. At the same time, it should not go unrebuked. I therefore concur.